DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed August 24, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made Non-Final. 

Obvious-Type Double Patenting (New Rejection)
Claims 1 and 3-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,328,002 in view Hagar et al. (US 8,945,517). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they recite a dentifrice compositions comprising a silica particle having a BET encompassed by the range 0.1 to about 9 m2/g, a pack, a mercury intrusion pore volume encompassed by the range 0.4-1.2 cc/g and a stannous compatibility encompassed by the range from about 70 to about 99%. The instant claims differ from the patented claims insofar as the instant 
Hagar et al. disclose a silica product prepared by a continuous silica production process. The silica may be used in oral care compositions such as dentifrices.  The compositions comprise glycerin, water tetrasodium pyrophosphate and sodium fluoride, meeting claim 40. The compositions may comprise binders ranging from about 0 wt% to about 15 wt% of a toothpaste composition (col. 15, lines 40-54). Surfactants may be included in the toothpaste composition (col. 15, lines 4-24).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to the time the instant Application was filed to have added surfactants and binders to the compositions of the patented claims because they are components used in dentifrice compositions. 

1, 3-15, 17-40 are rejected.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612